                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 BENJAMIN CONNALLY KELLY                            )
 HALL,                                              )
                                                    )
           Plaintiff,                               )
                                                    )    No. 3:21-cv-00002
 v.                                                 )    Judge Trauger
                                                    )
 CHERRIE PATRICIA HALL                              )
 COLEMAN,                                           )
                                                    )
           Defendant.                               )


                                 MEMORANDUM AND ORDER

          Benjamin Connally Kelly Hall, a Tennessee resident, filed a pro se complaint on the basis

of diversity jurisdiction against Virginia resident Cherrie Patricia Hall Coleman. (Doc. No. 1.) On

February 8, 2021, the court granted the plaintiff permission to proceed as a pauper and ordered

him to submit an amended complaint that complied with the Federal Rules of Civil Procedure.

(Doc. No. 5.) The court cautioned the plaintiff that failure to submit an amended complaint would

result in initial review of the existing complaint. (Id. at 3-4.) The plaintiff has not responded to the

court’s order. Accordingly, the existing complaint (Doc. No. 1) is before the court for initial

review.

I.        Legal Standard

          In reviewing the complaint, the court applies the same standard as under Federal Rule of

Civil Procedure 12(b)(6). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, the court

“must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-

pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488

(6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).



      Case 3:21-cv-00002 Document 6 Filed 03/29/21 Page 1 of 4 PageID #: 17
The court must then consider whether those factual allegations “plausibly suggest an entitlement

to relief,” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 681 (2009)), that rises “above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). “[L]egal conclusions masquerading as factual allegations will not suffice,”

Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007), and the court need

not accept as true “unwarranted factual inferences.” DirectTV, Inc. v. Treesh, 487 F.3d 471, 476

(6th Cir. 2007) (quoting Gregory v. Shelby Cnty., 220 F.3d 433, 446 (6th Cir. 2000)).

       “Pro se complaints are to be held to less stringent standards than formal pleadings drafted

by lawyers, and should therefore be liberally construed.” Williams, 631 F.3d at 383; Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). However, it is not

the role of the court “to ferret out the strongest cause of action on behalf of pro se litigants” or to

“advis[e] litigants as to what legal theories they should pursue.” Young Bok Song v. Gipson, 423

F. App’x 506, 510 (6th Cir. 2011). Even under this lenient standard, pro se plaintiffs must still

meet basic pleading requirements, Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004), and

follow the Federal Rules of Civil Procedure. Jackson v. Dep’t of Human Servs., No. 3:09-cv-38,

2010 WL 3491165, at *2 (M.D. Tenn. Aug. 31, 2010).

II.    Factual Background

       The complaint is short but difficult to parse. The plaintiff alleges that the defendant is acting

in a “managerial” capacity to distribute “held monies of an older adult with disabilities.” (Doc. No.

1 at 2.) The complaint further alleges that the defendant is ignoring family communications and a

demand for an accounting of “all Florida, Texas, and Tennessee known assets . . . not distributed

since 1990[.]” (Id.) The complaint also claims that the defendant “lacks ability to continue her

obligation to distribution monies . . . from sources within our family.” (Id.)



                                                  2

      Case 3:21-cv-00002 Document 6 Filed 03/29/21 Page 2 of 4 PageID #: 18
III.    Analysis

        The complaint mentions only one potential legal claim: “[f]raud categories.” (Id.) As the

court has previously explained:

            “The concept of fraud encompasses many causes of action in Tennessee.”
            PNC Multifamily Capital Inst. Fund XXVI Ltd. P’ship v. Bluff City Cmty.
            Dev. Corp., 387 S.W.3d 525, 547 (Tenn. Ct. App. 2012). Torts that may
            be relevant to allegations of fraud include, but are not limited to, negligent
            or intentional misrepresentation; fraudulent concealment; breach of
            fiduciary duty; and conversion. See id. Because claims sounding in fraud
            can take a number of different forms, Tennessee requires allegations of
            fraud to be stated “with particularity,” as opposed to generally. PNC
            Multifamily, 387 S.W.3d at 547-549 (explaining that vague or non-specific
            fraud claims are insufficient). The federal courts have a parallel
            heightened pleading requirement that also requires a plaintiff alleging
            fraud to plead the circumstances “with particularity.” Fed. R. Civ. P. 9(b).
            More specifically, a plaintiff claiming fraud in federal court “must allege
            (1) ‘the time, place, and content of the alleged misrepresentation,’ (2) ‘the
            fraudulent scheme,’ (3) the defendant’s fraudulent intent, and (4) the
            resulting injury.” Wall v. Mich. Rental, 852 F.3d 492, 496 (6th Cir. 2017)
            (quoting United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d
            493, 504 (6th Cir. 2007)).

(Doc. No. 5 at 1-2 (footnotes omitted)).

        The complaint’s sparse allegations fall well short of meeting these rigorous “particularity”

requirements for a claim sounding in fraud. (See Doc. No. 5 at 2-3.) The complaint provides no

detail concerning any misrepresentation by the defendant, the defendant’s alleged fraudulent

scheme, the defendant’s fraudulent intent, or any injury to the plaintiff or others resulting from the

defendant’s alleged conduct. Moreover, the plaintiff declined an explicit invitation to remedy these

deficiencies. As a result, the complaint fails to allege any fraud “with particularity” as required by

Federal Rule of Civil Procedure 9(b).




                                                  3

       Case 3:21-cv-00002 Document 6 Filed 03/29/21 Page 3 of 4 PageID #: 19
IV.    Conclusion

       For these reasons, the court concludes that the plaintiff has failed to state a colorable claim

sounding in fraud. Because of the non-specific nature of the complaint, however, the plaintiff’s

fraud claim is DISMISSED WITHOUT PREJUDICE. The complaint is DISMISSED.

       This is the final Order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.




                                              ________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 4

      Case 3:21-cv-00002 Document 6 Filed 03/29/21 Page 4 of 4 PageID #: 20
